          Case 1:21-cv-04452-LTS Document 6 Filed 06/15/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROSANNA CURCIO,
                           Plaintiff,
                                                                     21-CV-4452 (LTS)
                    -against-
                                                                  ORDER OF DISMISSAL
VICTOR GROSSMAN, et al.,
                           Defendants.


LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, who is appearing pro se, brings this action under 42 U.S.C. § 1983, alleging that

Defendants violated her rights during her divorce and custody proceedings in the Putnam County

Supreme Court. By order dated June 9, 2021, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis (IFP). For the following reasons, the Court

dismisses the complaint, with 30 days’ leave to replead.

                                    STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or portion thereof, that is frivolous or

malicious, fails to state a claim on which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see Livingston v.

Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also dismiss a

complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While

the law mandates dismissal on any of these grounds, the Court is obliged to construe pro se

pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise

the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471,

474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in original).
          Case 1:21-cv-04452-LTS Document 6 Filed 06/15/21 Page 2 of 10




                                         BACKGROUND

       This action arises out of Plaintiff’s divorce and custody proceedings, which occurred in

2013 and 2017, in the Putnam County Supreme Court. She names as Defendants Judge Victor

Grossman, who presided over the proceedings; Donna E. Abrams, a court-appointed lawyer

assigned to represent Plaintiff’s children; and Laura Roberts, the lawyer for the children’s father

(Mr. Curcio).

       The following facts are taken from the complaint: in 2015, after Plaintiff’s custody trial

ended, Judge Grossman held “an emergency conference” in response to Abrams’ claim that

Plaintiff’s children had accused Plaintiff of “interrogating” them. (ECF 2, at 3.) Although

Plaintiff denies these allegations, “[t]he court believed the false allegations and removed [the]

children from the house they were both born and raised in and put them in Mr. Curcio’s

girlfriend’s house, who is now Mr. Curcio’s wife.” (Id.) Judge Grossman did not provide

Plaintiff “the opportunity to respond to the allegations.” (Id.) Moreover, “[w]ithout a hearing or

any due process whatsoever, the schedule was modified, which forced Judge Victor Grossman to

give Mr. Curcio custody of our children.” (Id.)

       “On July 25, 2016, both Donna E. Abrams and Laura Roberts abused their position and

authority and had Plaintiff falsely arrested which prevented [the] children and their mother from

going to Italy that summer.” (Id. at 4.) At the time of the arrest, “Plaintiff did not know that

Laura Roberts was also a part-time Assistant District Attorney in Putnam County.” (Id.) Roberts

“had criminal charges filed against the plaintiff in order to harass her and cause the Plaintiff and

her children harm and not because the Plaintiff violated the law.” (Id.) “Despite [Plaintiff’s]

never being convicted of any crime, Laura Roberts and Ms. Abrams continued to use this to the

Plaintiff’s detriment.” (Id.) Plaintiff did complain, however, to the Putnam County District

Attorney’s Office, and “Roberts was fired from her position.” (Id.)


                                                  2
           Case 1:21-cv-04452-LTS Document 6 Filed 06/15/21 Page 3 of 10




       In April 2018, “[d]uring a parental alienation trial . . . [Plaintiff’s] children were coached

by Mr. Curcio’s wife that Plaintiff touched her children inappropriately.” (Id.) “CPS [Child

Protective Services] investigated and did not find believable information to prove that Plaintiff

abused or mistreated her children.” (Id.) A judge “dismissed the parental alienation trial and

instead issued Plaintiff a two year order of protection.” (Id.) On August 28, 2020, a judge

“dismissed” the order of protection. (Id. at 5.)

       At some point, Defendant Abrams “forced [Plaintiff’s] thirteen year-old son to falsely

testify against his own mother.” (Id.)

       On September 8, 2020, Defendant Grossman “signed” Plaintiff’s order to show cause

regarding “Mr. Curcio’s failure to comply with the court’s custody and visitation order.” (Id.)

But Defendant Abrams contacted Grossman by email “on Mr. Curcio’s behalf to request a

continuance to submit Mr. Curcio’s opposition papers,” and did not include Plaintiff in the

correspondence. (Id.) Grossman “retaliated and discriminated against [ ] Plaintiff” by

reappointing Abrams as the attorney for the children. (Id.) Grossman also “knowingly ignored

the fact that he lost jurisdiction and continued on th[e] case,” including on March 8, 2021. 1

       “As a consequence of Defendants’ wrongful conduct, Plaintiff suffered loss of time with

her children, severe emotional distress, loss of wages, [and] profound humiliation.” (Id.)

       Plaintiff asserts the following claims under the Fourteenth Amendment’s Due Process

Clause: (1) fraud upon the court and abuse of process; (2) false arrest; and (3) denial of a fair

trial. For relief, she seeks money damages.

       According to public records, “[b]y order dated August 28, 2018, the [Putnam County]

Family Court, after a hearing, found that [Plaintiff] committed a family offense . . . [and] issued a


       1
           Plaintiff does not specify what occurred on March 8, 2021.


                                                   3
          Case 1:21-cv-04452-LTS Document 6 Filed 06/15/21 Page 4 of 10




two-year full stay-away order of protection against the mother in favor of the children.” Curcio

v. Curcio, 183 A.D.3d 726, 726, (App. Div. 2d Dep’t 2020). After Plaintiff filed an order to show

cause to “modify the order of protection,” on March 8, 2019, the Family Court, “noting its

familiarity with the proceedings, declined to sign the order to show cause.” Id. Plaintiff appealed

the decision, and the Appellate Division, Second Department, treating the appeal as an

application for review under New York’s C.P.L.R. § 5704(a), “agree[d] with the Family Court’s

determination declining to sign the order to show cause.” Id. (citation omitted)

                                           DISCUSSION

A.     Claims Against Judge Grossman

       Judges are absolutely immune from suit for damages for any actions taken within the

scope of their judicial responsibilities. Mireles v. Waco, 502 U.S. 9, 11 (1991). Generally, “acts

arising out of, or related to, individual cases before the judge are considered judicial in nature.”

Bliven v. Hunt, 579 F.3d 204, 210 (2d Cir. 2009). “Even allegations of bad faith or malice cannot

overcome judicial immunity.” Id. (citations omitted). This is because “[w]ithout insulation from

liability, judges would be subject to harassment and intimidation . . . .” Young v. Selsky, 41 F.3d

47, 51 (2d Cir. 1994). In addition, as amended in 1996, § 1983 provides that “in any action

brought against a judicial officer for an act or omission taken in such officer’s judicial capacity,

injunctive relief shall not be granted unless a declaratory decree was violated or declaratory relief

was unavailable.” 42 U.S.C. § 1983.

       Judicial immunity does not apply when the judge takes action “outside” his judicial

capacity, or when the judge takes action that, although judicial in nature, is taken “in absence of

jurisdiction.” Mireles, 502 U.S. at 9-10; see also Bliven, 579 F.3d at 209-10 (describing actions

that are judicial in nature). But “the scope of [a] judge’s jurisdiction must be construed broadly

where the issue is the immunity of the judge.” Stump v. Sparkman, 435 U.S. 349, 356 (1978).


                                                  4
           Case 1:21-cv-04452-LTS Document 6 Filed 06/15/21 Page 5 of 10




         Plaintiff asserts claims arising from Judge Grossman’s decisions and actions while

presiding over Plaintiff’s family court proceedings. Judge Grossman is therefore immune from

suit under the doctrine of judicial immunity. Accordingly, the Court dismisses Plaintiff’s claims

under section 1983 against Judge Grossman under the doctrine of judicial immunity and because

these claims are frivolous. Cf. Mills v. Fischer, 645 F.3d 176, 177 (2d Cir. 2011) (claims

dismissed because of judicial immunity are frivolous for the purpose of the IFP statute, 28 U.SC.

§ 1915).

B.       Claims Against Abrams

         A claim for relief under section 1983 must allege facts showing that each defendant acted

under the color of a state “statute, ordinance, regulation, custom or usage.” 42 U.S.C. § 1983.

Private parties are therefore not generally liable under the statute. Sykes v. Bank of America, 723

F.3d 399, 406 (2d Cir. 2013) (citing Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n, 531

U.S. 288, 295 (2001)); see also Ciambriello v. Cnty. of Nassau, 292 F.3d 307, 323 (2d Cir. 2002)

(“[T]he United States Constitution regulates only the Government, not private parties.”). Thus,

“an attorney for the children or law guardian is not a state actor because he or she must exercise

independent professional judgment on behalf of the clients they represent.” Parent v. New York,

786 F. Supp. 2d 516, 538 (N.D.N.Y. 2011) (collecting cases), aff’d, 485 F. App’x 500 (2d Cir.

2012).

         As Defendant Abrams is an attorney who was appointed by the Family Court to represent

Plaintiff’s children and does not work for any state or other government body, she is not a state

actor within the meaning of section 1983. The Court therefore dismisses all claims brought

against Abrams for failure to state a claim. 28 U.S.C. § 1915(e)(B)(ii).




                                                 5
          Case 1:21-cv-04452-LTS Document 6 Filed 06/15/21 Page 6 of 10




C.     Claims against Roberts

       The claims brought against Roberts appear to arise out of her role as Mr. Curcio’s lawyer.

But, as noted above, Plaintiff cannot bring section 1983 claims against private attorneys because

they are not state actors under that statute. Thus, the Court dismisses these claims for failure to

state a claim. 28 U.S.C. § 1915(e)(2)(B)(ii).

       To the extent Plaintiff seeks to bring claims against Roberts in her role as a prosecutor,

such claims are also dismissed because prosecutors are absolutely immune from suit for acts that

may be administrative obligations but are “directly connected with the conduct of a trial.” Van de

Kamp v. Goldstein, 555 U.S. 335, 344 (2009); see also Ogunkoya v. Monaghan, 913 F.3d 64, 70-

72 (2d Cir. 2019) (holding that ADAs’ direction as to where criminal defendant would be

arraigned was in preparation for a court proceeding in which the prosecutors were acting as

advocates, and ADAs were therefore shielded by absolute immunity (citations omitted).

Therefore, the Court dismisses these claims because they seek monetary relief against a

defendant who is immune from suit and as frivolous. 28 U.S.C. § 1915(e)(2)(b)(i), (iii); see

Collazo v. Pagano, 656 F. 3d 131, 134 (2d Cir. 2011) (holding that claim against prosecutor is

frivolous if it arises from conduct that is “intimately associated with the judicial phase of the

criminal process”).

D.     Claims Arising out of the State Court Proceedings

       “Where a federal suit follows a state suit, the former may be prohibited by the so-called

Rooker–Feldman doctrine,” Hoblock v. Albany Cnty. Bd. of Elections, 422 F.3d 77 (2d Cir.

2005), which recognizes that federal district courts are not authorized “to exercise appellate

jurisdiction over state-court judgments,” McKithen v. Brown, 481 F.3d 89, 96 (2d Cir. 2007).

       The doctrine applies when four requirements are met: (1) “the federal-court plaintiff must

have lost in state court”; (2) “the plaintiff must complain of injuries caused by the state court


                                                  6
          Case 1:21-cv-04452-LTS Document 6 Filed 06/15/21 Page 7 of 10




judgment”; (3) “the plaintiff must invite district court review and judgment of the state court

judgment”; and (4) “the state court judgment must have been rendered before the district court

proceedings commenced.” Hoblock, 422 F. 3d at 83-92 (relying on Exxon Mobil Corp. v. Saudi

Basic Indus. Corp., 544 U.S. 280, 284 (2005)).

       Plaintiff brings due process claims arising out of her state court proceedings. But as she:

(1) lost in state court, (2) complains of injuries caused by the state-court judgment; (3) seeks

review of that judgment by this Court; and (4) initiated this action after the state-court judgment,

the Rooker-Feldman doctrine applies. Because this Court cannot exercise appellate jurisdiction

over any state court decision, Plaintiff must seek appellate review in the state courts. The Court

therefore dismisses all claims arising out of Plaintiff’s family court proceedings under the

Rooker-Feldman doctrine.

E.     False Arrest Claims

       Plaintiff alleges that (1) on July 25, 2016, Defendants Abrams and Roberts “had Plaintiff

falsely arrested” and (2) Plaintiff was not convicted of any charges. (ECF 2, at 4.) The Court

construes these allegations as asserting a false arrest claim and dismisses them as time-barred.

       The statute of limitations for claims brought under section 1983 is three years. See Pearl

v. City of Long Beach, 296 F.3d 76, 79-80 (2d Cir. 2002). Claims under section 1983 generally

accrue when a plaintiff knows or has reason to know of the injury that is the basis of the claim.

Hogan v. Fischer, 738 F.3d 509, 518 (2d Cir. 2013). A false arrest claim under section 1983

accrues when the arrestee “ becomes held pursuant to legal process – when, for example, he is

bound over by a magistrate or arraigned on charges.” Wallace v. Kato, 549 U.S. 384, 389 (2007);

Jaegly v. Couch, 439 F.3d 149, 154 (2d Cir. 2006) (“A cause of action for false arrest accrues at

the time of detention.” ).




                                                  7
          Case 1:21-cv-04452-LTS Document 6 Filed 06/15/21 Page 8 of 10




       Here, Plaintiff alleges that she was arrested on July 25, 2016. She therefore had three

years from the date she was “held pursuant to legal process,” Wallace, 549 U.S. at 389, to file

this action. Based on Plaintiff’s arrest date, the time to file this complaint expired on or about

July 25, 2019. Plaintiff did not file her complaint, however, until May 17, 2021, nearly two

years after the limitation period expired. Her false arrest claims are therefore time-barred.

       Although a plaintiff is not required to plead that claims are timely, see Abbas v. Dixon,

480 F.3d 636, 640 (2d Cir. 2007), dismissal is appropriate where the existence of an affirmative

defense, such as the statute of limitations, is plain from the face of the pleading. See Walters v.

Indus. and Commercial Bank of China, Ltd., 651 F.3d 280, 293 (2d Cir. 2011); see also Pino v.

Ryan, 49 F.3d 51, 53 (2d Cir. 1995) (affirming sua sponte dismissal under 28 U.S.C. § 1915(d)

on statute of limitations grounds). The Court therefore dismisses Plaintiff’s false arrest claims as

time-barred. See 28 U.S.C. § 1915(e)(2)(B)(ii).

F.     Malicious Prosecution Claims

       Because Plaintiff alleges that she was arrested but never convicted, the Court construes

the complaint as asserting a malicious prosecution claim under the Fourth Amendment. See

Lanning v. City of Glens Falls, 908 F.3d 19, 28 (2d Cir. 2018) (“A § 1983 claim for malicious

prosecution essentially alleges a violation of the plaintiff’s right under the Fourth Amendment to

be free from unreasonable seizure.”).

       To state a claim for malicious prosecution, a plaintiff must allege that criminal

proceedings were initiated or continued against her, with malice and without probable cause, and

were terminated in her favor. See Mitchell v. City of New York, 841 F.3d 72, 79 (2d Cir. 2016).

Moreover, she must allege facts suggesting “that the underlying criminal proceeding ended in a

manner that affirmatively indicates [her] innocence.” Lanning v. City of Glens Falls, 908 F.3d

19, 22 (2d Cir. 2018).


                                                  8
          Case 1:21-cv-04452-LTS Document 6 Filed 06/15/21 Page 9 of 10




       Simply reporting a crime to law enforcement and giving testimony does not constitute the

“initiation” of a criminal prosecution. Rothstein v. Carriere, 373 F.3d 275, 293– 94 (2d Cir.

2004) (citing Rohman v. New York City Transit Auth., 215 F.3d 208, 217 (2d Cir. 2000)). To

state a claim, a plaintiff must allege facts suggesting that the defendant played an “active role in

the prosecution, such as giving advice and encouragement or importuning the authorities to act.”

Id. (quoting Rohman, 215 F.3d at 217).

       Claims of malicious prosecution accrue when the relevant criminal proceedings terminate

in a plaintiff’s favor. See Bumbury v. City of New York, 62 A.D. 3d 621 (1st Dep’t 2009).

       Here, Plaintiff does not state a claim of malicious prosecution for three reasons. First, she

does not allege that any defendant initiated a prosecution against her with malice and without

probable cause. Rather, she suggests that Abrams and Roberts reported that Plaintiff committed

some type of offense, but not that they played an active role in any prosecution. Second, Plaintiff

does not allege that the proceedings ended in a manner that affirmatively indicates her

innocence. Instead, she merely states that she was never convicted. Third, the complaint suggests

that a malicious prosecution claim would be untimely.

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Although it is likely that the defects in Plaintiff’s complaint cannot be cured with an amendment,

the Court grants Plaintiff leave to replead a malicious prosecution claim to allege any facts

supporting that claim. If Plaintiff files an amended pleading, she should state facts regarding the

date of the arrest, the nature of the charges, the date the charges were dismissed, who arrested

her, who initiated the prosecution, and those individuals’ role in the prosecution.




                                                  9
          Case 1:21-cv-04452-LTS Document 6 Filed 06/15/21 Page 10 of 10




                                         CONCLUSION

       Plaintiff’s complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed pursuant to 28

U.S.C. § 1915(e)(2)(B)(i)-(iii), with 30 days’ leave to replead the malicious prosecution claim.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    June 15, 2021
           New York, New York

                                                       /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                         Chief United States District Judge




                                                10
